Case 3:20-cv-00433-FLW-DEA Document 27 Filed 04/08/20 Page 1 of 14 PageID: 244



                            UNITED STATES DISTRICT COURT
                               DISTRICT OF NEW JERSEY

      CHARLES DOUGLAS MCDOWELL,
                                                     )
              an Adult Individual; and
                                                     )
      THOMAS LEO MULLER                                  Civil Action No.:
                                                     )
              an Adult Individual;                         3:20-cv-00433-FLW-DEA
                                                     )
              Plaintiffs,
                                                     )
      vs.                                            )
                                                     )
      GURBIR GREWAL, in his official capacity
      as Attorney General of New Jersey; and         )
                                                     )
      PATRICK J. CALLAHAN, in his official
      capacity as Superintendent of the              )
      New Jersey Division of State Police.
                                                     )
                                  Defendants         )


            COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF



  Evan F. Nappen                                  Michael Antonio Giaramita Jr.
  Bar No.       NJ 044481988                      Bar Nos.      PA 319299
  Louis P. Nappen                                               NJ 135252014
  Bar No.       NJ 03322006                       GIARAMITA LAW OFFICES, P.C.
  David W. Huang                                  101 West Chester Pike, Suite 1A
  Bar No.       NJ 016732010                      Havertown, PA 19083
                PA 309737                         T: (484) 558-0076
                NY 5005798                        F: (484) 202-6332
  Ali Homayouni                                   E: MIKE @GLAWPA.COM
  Bar No.       NJ 046452011
                NY 5582275
  EVAN F. NAPPEN ATTORNEY AT LAW, P.C.
  21 Throckmorton Ave                              Attorneys for Plaintiff
  Eatontown, NJ 07724
  T: (732) 389-8888
  F: (732) 389-8744
  E: EVAN@EVANNAPPEN.COM
Case 3:20-cv-00433-FLW-DEA Document 27 Filed 04/08/20 Page 2 of 14 PageID: 245



                                LOCAL CIVIL RULE 10.1 STATEMENT

 The mailing addresses of the parties to this action are:

 Charles Douglas McDowell
 c/o EVAN F. NAPPEN ATTORNEY AT LAW, P.C.
 21 Throckmorton Ave
 Eatontown, NJ 07724

 Thomas Leo Muller
 c/o EVAN F. NAPPEN ATTORNEY AT LAW, P.C.
 21 Throckmorton Ave
 Eatontown, NJ 07724

 Gurbir Grewal
 Office of The Attorney General
 Richard J. Hughes Justice Complex (HJC)
 8th Floor, West Wing
 25 Market Street
 Trenton, NJ 08625

 Patrick J. Callahan
 Office of the Superintendent
 New Jersey State Police
 P.O. Box 7068
 West Trenton, NJ 08628




                                                    2
Case 3:20-cv-00433-FLW-DEA Document 27 Filed 04/08/20 Page 3 of 14 PageID: 246



                                          COMPLAINT

        COMES NOW Plaintiffs, Charles Douglas McDowell and Thomas Leo Muller, by and

 through their undersigned attorneys of record and bring this action against the above-named

 Defendants. Plaintiffs seek relief in the form of declaratory judgment holding that Defendants

 must honor the court order in the Probate Court of Houston County, State of Georgia granting

 McDowell a Weapons Carry License (hereinafter referred to as, the “Georgia Court Order”) and

 the court order in the Superior Court of Delaware, New Castle County granting Muller a License

 to Carry a Concealed Deadly Weapon (hereinafter referred to as, the “Delaware Court Order)

 (collectively referred to herein as, the “Court Orders”). Plaintiffs further seek an injunction

 preventing Defendants from prosecuting Plaintiffs for carrying a handgun in New Jersey because

 the Court Orders must be honored in New Jersey. In support of their claim, Plaintiffs state as

 follows:



                                 PARTIES, JURISDICTION AND VENUE

    1. Plaintiff Charles Douglas McDowell (hereinafter referred to as “Mr. McDowell”) is an

        adult individual who presently resides in Houston County, Georgia.

    2. Plaintiff Thomas Leo Muller (hereinafter referred to as “Mr. Muller”) is an adult

        individual who presently resides in New Castle County, Delaware.

    3. Defendant Gurbir Grewal (hereinafter referred to as “Defendant Grewal” or the

        “Attorney General”) is presently the Attorney General of New Jersey (hereinafter

        referred to as “Defendant Grewal” or the “Attorney General”). As the Attorney General

        of New Jersey, Defendant Grewal is responsible for overseeing, supervising, delegating

        or personally exercising and enforcing the powers and duties of the New Jersey

                                                 3
Case 3:20-cv-00433-FLW-DEA Document 27 Filed 04/08/20 Page 4 of 14 PageID: 247



      Department of Law and Public Safety. This includes the Division of State Police within

      that Department, which is responsible for upholding and enforcing New Jersey’s laws

      and regulations governing the possession and carrying of handguns. His official address

      is Richard J. Hughes Justice Complex (HJC), 8th Floor, West Wing, 25 Market Street,

      Trenton, NJ 08625. He is being sued in his official capacity.

   4. Defendant Patrick J. Callahan is presently the Superintendent of the New Jersey Division

      of State Police (hereinafter referred to as “Defendant Callahan” or the “Superintendent”).

      In his role as Superintendent, Defendant Callahan is responsible for overseeing,

      supervising, delegating, exercising and enforcing the powers and duties of the New

      Jersey Department of Law and Public Safety under the guidance of the Attorney General.

      This specifically includes, but is not limited to, New Jersey’s laws and regulations

      governing the possession and carry of handguns. His official address is Office of the

      Superintendent, New Jersey State Police, P.O. Box 7068, West Trenton, NJ 08628. He is

      being sued in his official capacity.

   5. The above-named Defendants are referred to collectively hereinafter as “Defendants.”

   6. This Court has subject matter jurisdiction under 28 U.S.C. §§ 1331 and 1343 as this is an

      action for declaratory judgment and injunctive relief seeking to enforce the provisions of

      28 U.S.C. § 1738 and the protections provided in Article IV, Section 1 of the United

      States Constitution.

   7. Declaratory relief is authorized by 28 U.S.C. §§ 2201 and 2202.

   8. The wrongful acts, policies and procedures sought to be corrected through declaratory

      and injunctive relief are presently enforced and upheld in this District, and therefore,

      venue is proper.

                                                 4
Case 3:20-cv-00433-FLW-DEA Document 27 Filed 04/08/20 Page 5 of 14 PageID: 248



                                      STATEMENT OF FACTS

   Facts Relevant to Mr. McDowell

   9. The preceding paragraphs are incorporated herein by reference as if re-alleged in full.

   10. Plaintiff, Mr. McDowell, is a law-abiding gun owner who regularly participates in

      activities and courses related to firearms safety, training and education.

   11. As a law-abiding gun owner, Mr. McDowell further participates in training related to

      self-defense with firearms.

   12. On December 28, 2017, the Probate Court of Houston County, State of Georgia entered a

      court Order that Mr. McDowell be issued a weapons carry license (the “Georgia Court

      Order”). An exemplified copy of the Georgia Court Order is attached hereto as Exhibit

      “A.”

   13. In accordance with his training, as permitted by law, Mr. McDowell regularly carries a

      pistol for self-protection and protection of his loved ones.

   14. On several occasions, Mr. McDowell has been invited to participate in firearms training

      courses in New Jersey.

   15. Due to the harsh nature of New Jersey gun laws —which include felony convictions for

      the slightest deviations and mandatory minimums in state prison— Mr. McDowell has

      refrained from entering New Jersey for said training despite his desire to do so. A sworn

      affidavit executed by Mr. McDowell is attached hereto as Exhibit “B.”



   Facts Relevant to Mr. Muller

   16. The preceding paragraphs are incorporated herein by reference as if re-alleged in full.



                                                  5
Case 3:20-cv-00433-FLW-DEA Document 27 Filed 04/08/20 Page 6 of 14 PageID: 249



   17. Plaintiff, Mr. Muller, is a law-abiding gun owner who regularly participates in activities

      and courses related to firearms safety, training and education.

   18. As a law-abiding gun owner, Mr. Muller further participates in training related to self-

      defense with firearms.

   19. On August 4, 2016, the Superior Court of Delaware, New Castle County entered a court

      Order signed by the Honorable Richard R. Cooch approved for Mr. Muller a license to

      carry a concealed deadly weapon (the “Delaware Court Order”). An exemplified copy of

      the Delaware Court Order is attached hereto as Exhibit “C.”

   20. In accordance with his training, as permitted by law, Mr. Muller regularly carries a pistol

      for self-protection and protection of his loved ones.

   21. For multiple reasons, Mr. Muller desires to travel to New Jersey, part of which includes

      participation in activities related to firearms.

   22. Due to the harsh nature of New Jersey gun laws —which include felony convictions for

      the slightest deviations and mandatory minimums in state prison— Mr. Muller has

      refrained from entering New Jersey on numerous occasions. A sworn affidavit executed

      by Mr. Muller is attached hereto as Exhibit “D.”



      Facts Common to Both Plaintiffs

   23. The preceding paragraphs are incorporated herein by reference as if re-alleged in full.

   24. Under New Jersey law, a person cannot lawfully possess a handgun, including an antique

      handgun, without first having obtained a permit to carry the same or falling under

      exemption. See, N.J.S. 2C:39-5b and N.J.S. 2C:39-6.



                                                   6
Case 3:20-cv-00433-FLW-DEA Document 27 Filed 04/08/20 Page 7 of 14 PageID: 250



   25. Persons who possess a handgun in New Jersey without a valid New Jersey Permit to

      Carry a Handgun (hereinafter referred to as a “New Jersey Permit to Carry”) are guilty of

      a crime of the second degree unless they fall under the aforementioned narrow, limited

      and wholly unforgiving exemptions.

   26. A crime of the second degree is punishable by up to ten (10) years in state prison. N.J.S.

      2C:43-1.

   27. Furthermore, a conviction for unlawful handgun possession under N.J.S. 2C:39-5b carries

      a mandatory minimum sentence of three and a half years (42 months) in state prison with

      no eligibility for parole. N.J.S. 2C:43-6c.

   28. Because a crime of the second degree is a felony level offense and punishable by

      imprisonment for a term exceeding one year (maximum possible sentence, not the

      sentence served), any conviction will render a person prohibited from possessing firearms

      under federal law. 18 U.S.C. § 922(g)(1).

   29. New Jersey law provides no mechanism to carry a firearm for personal protection or

      protection of others without a New Jersey Permit to Carry.

   30. Without a New Jersey Permit to Carry, New Jersey law does not even afford a

      mechanism to lawfully possess a handgun, whether loaded or unloaded, in a hotel or

      other temporary overnight accommodations.

   31. The Firearms Owner Protection Act (hereinafter referred to as, “FOPA”), as interpreted

      by the Third Circuit, does not protect one possessing a handgun in a hotel or other

      temporary overnight accommodation. See, Revell v. Port Auth. of New York, New Jersey,

      598 F.3d 128, 136 (3d Cir. 2010).



                                                    7
Case 3:20-cv-00433-FLW-DEA Document 27 Filed 04/08/20 Page 8 of 14 PageID: 251



   32. As prescribed by 2C:58-4, a New Jersey Permit to Carry is issued by way of court order

      entered by the New Jersey Superior Court.

   33. In the event that the New Jersey Superior Court enters an order denying the applicant a

      New Jersey Permit to Carry, the applicant may file an appeal in the same manner as one

      would appeal any final appealable court order (“in accordance with law and the rules

      governing the courts of this State”) N.J.S. 2C:58-4(e).

   34. In contravention of the United States Constitution and the United States Code,

      Defendants have refused to honor out-of-state court orders issuing permits and/or licenses

      to carry firearms as they do New Jersey Permits to Carry.

   35. Because of Defendants’ refusal to comply, Plaintiffs are precluded from exercising the

      rights and protections afforded under their respective Court Orders despite their desire to

      do so.


                                      FIRST CLAIM FOR RELIEF
                                   Violation of 28 U.S.C. § 1738


   36. The preceding paragraphs are incorporated herein by reference as if re-alleged in full.

   37. As codified in 28 U.S.C. § 1738, federal law demands full faith and credit for records and

      judicial proceeding of any court in any state. Section 1738 reads, in pertinent part:

               The records and judicial proceedings of any court of any such State, Territory or
               Possession, or copies thereof, shall be proved or admitted in other courts within
               the United States and its Territories and Possessions by the attestation of the clerk
               and seal of the court annexed, if a seal exists, together with a certificate of a judge
               of the court that the said attestation is in proper form.

               Such Acts, records and judicial proceedings or copies thereof, so authenticated,
               shall have the same full faith and credit in every court within the United States
               and its Territories and Possessions as they have by law or usage in the courts of
               such State, Territory or Possession from which they are taken.
                                                   8
Case 3:20-cv-00433-FLW-DEA Document 27 Filed 04/08/20 Page 9 of 14 PageID: 252




   38. The Georgia Court Order attached to this Complaint as Exhibit “A” includes an

      attestation of the Clerk of the Probate Court of Houston County, Georgia.

   39. Furthermore, the Georgia Court Order contains a certificate of Judge Kim Willson stating

      that the said attestation is in proper form.

   40. Finally, the Georgia Court Order bears the seal of the Probate Court of Houston County,

      Georgia.

   41. Accordingly, the Georgia Court Order is compliant with 28 U.S. Code § 1738.

   42. Similarly, the Delaware Court Order attached to this Complaint as Exhibit “C” includes

      an attestation of the Prothonotary (clerk) of the Superior Court of the State of Delaware

      in and for New Castle County.

   43. Additionally, the Delaware Court Order contains a certificate of Resident Judge Richard

      R. Cooch stating that the said attestation is in proper form.

   44. Lastly, the Delaware Court Order bears the seal of the Superior Court, State of Delaware.

   45. Consequently, the Delaware Court Order is also compliant with 28 U.S. Code § 1738.

   46. Compliant court records and judicial proceedings of any court of any state must be

      granted full faith and credit in every court within the United States.

   47. Therefore, if Plaintiffs were prosecuted under N.J.S. 2C:39-5b, every New Jersey court

      would be bound to honor the Court Orders.

   48. Defendants are responsible for enforcing and upholding criminal laws in New Jersey,

      including, but not limited to N.J.S. 2C:39-5b, and the prosecution of violations thereof.

   49. Under N.J.S. 2C:39-5b, possession of a handgun is not prohibited by those who have a

      permit to carry the same.


                                                     9
Case 3:20-cv-00433-FLW-DEA Document 27 Filed 04/08/20 Page 10 of 14 PageID: 253



    50. Based on the above, if Plaintiffs were prosecuted under N.J.S. 2C:39-5b, every New

       Jersey court would be bound to honor the Court Orders and grant it the same full faith

       and credit as it has in Georgia.

    51. Defendants presently —albeit erroneously— take the position that a person who has

       obtained an out-of-state court order issuing a license or permit to carry a handgun can

       still be guilty of violating N.J.S. 2C:39-5b. See FOX NEWS NETWORK article “Honest

       Mistake” leads to Philly mother facing three years on gun charge by Joshua Rhett Miller

       published July 16, 2014 regarding State v. Shaneen Allen.

        https://www.foxnews.com/us/honest-mistake-leads-to-philly-mother-facing-three-years-

       on-gun-charge.

    52. Plaintiffs wish to lawfully possess, transport and carry a handgun in New Jersey, but

       refrain from doing so in fear of erroneous prosecution.

    53. Unless this Court enjoins Defendants from doing so, Defendants will arrest and prosecute

       Plaintiffs for possessing, transporting or carrying a handgun in New Jersey and will

       refuse to grant full faith and credit to the Court Orders.

    54. Defendants’ violation of a clear statutory mandate harms the public in and of itself.

    55. There is no adequate remedy at law as Plaintiffs face prosecution, incarceration,

       permanent loss of their Second Amendment firearms rights and rights granted to them by

       way of the Court Orders without intervention by this Court.



    WHEREFORE, Plaintiffs pray this Honorable Court grant judgment in their favor, and

       against Defendants, entering an order:



                                                   10
Case 3:20-cv-00433-FLW-DEA Document 27 Filed 04/08/20 Page 11 of 14 PageID: 254



           a) Declaring that exemplified acts, records, and judicial proceedings from Georgia

               issuing a weapons carry license, including Mr. McDowell’s Georgia Court Order,

               shall be granted full faith and credit in every court in New Jersey;

           b) Declaring that exemplified acts, records, and judicial proceedings from Delaware

               issuing a license to carry a concealed deadly weapon, including Mr. Muller’s

               Delaware Court Order, shall be granted full faith and credit in every court in New

               Jersey;

           c) Declaring that exemplified acts, records, and judicial proceedings from Georgia

               issuing a weapons carry license, including Plaintiff’s Georgia Court Order, shall

               have the same effect as a “permit to carry” as identified in N.J.S. 2C:39-5b;

           d) Declaring that exemplified acts, records, and judicial proceedings from Delaware

               issuing a license to carry a concealed deadly weapon, including Mr. Muller’s

               Delaware Court Order, shall have the same effect as a “permit to carry” as

               identified in N.J.S. 2C:39-5b;

           e) Enjoining Defendants from arresting and/or prosecuting, under 2C:39-5b,

               individuals who have been issued a weapons carry license by way of court order,

               public acts, records, and judicial proceedings from any state in the United States.


                                  SECOND CLAIM FOR RELIEF
                            Violation of Article IV, Section 1 of the
                                  United States Constitution

    56. The preceding paragraphs are incorporated herein by reference as if re-alleged in full.

    57. Under Article IV, Section 1 of the United States Constitution:



                                                  11
Case 3:20-cv-00433-FLW-DEA Document 27 Filed 04/08/20 Page 12 of 14 PageID: 255



               Full Faith and Credit shall be given in each State to the public Acts, Records, and
               judicial Proceedings of every other State. And the Congress may by general Laws
               prescribe the Manner in which such Acts, Records and Proceedings shall be
               proved, and the Effect thereof.


    58. Congress, by way of 28 U.S. Code § 1738, has prescribed the manner in which judicial

       proceedings of other states may be proved.

    59. The Court Orders are compliant with 28 U.S. Code § 1738, and as such, is sufficiently

       proved.

    60. Accordingly, the Court Orders must be given full faith in credit in every other state,

       namely, in New Jersey.

    61. Therefore, if Plaintiffs were prosecuted under N.J.S. 2C:39-5b, every New Jersey court

       would be bound to honor the Court Orders.

    62. Defendants are responsible for enforcing and upholding criminal laws in New Jersey,

       including, but not limited to N.J.S. 2C:39-5b, and the prosecution of violations thereof.

    63. Under N.J.S. 2C:39-5b, possession of a handgun is not prohibited by those who have a

       permit to carry the same.

    64. Under Article IV, Section 1 of the United States Constitution, if Plaintiffs were

       prosecuted under N.J.S. 2C:39-5b, New Jersey courts would be bound to honor the Court

       Orders and grant them the same full faith and credit as it has in Georgia and Delaware,

       respectively, and/or equal protection provided by a New Jersey Permit to Carry.

    65. Defendants presently take a position that is in stark contravention with the United States

       Constitution.

    66. Defendants refuse to grant full faith and credit to the Court Orders.



                                                   12
Case 3:20-cv-00433-FLW-DEA Document 27 Filed 04/08/20 Page 13 of 14 PageID: 256



    67. Full faith and credit would require New Jersey honor the Court Orders to the fullest

       extent and give them the same effect as a New Jersey court order.

    68. Defendants erroneously maintain that a person who has obtained an out-of-state court

       order issuing a license or permit to carry a handgun can still be guilty of violating N.J.S.

       2C:39-5b.

    69. Plaintiffs wish to lawfully possess, transport and carry a handgun in New Jersey, but

       refrains from doing so in fear of erroneous prosecution.

    70. Unless this Court enjoins Defendants from doing so, Defendants will arrest and prosecute

       Plaintiffs for possessing, transporting or carrying a handgun in New Jersey and will

       refuse to grant full faith and credit to the Court Orders.

    71. Defendants’ violation of a clear mandate under the United States Constitution harms the

       public in and of itself.

    72. There is no adequate remedy at law as Plaintiffs face prosecution, incarceration and

       permanent loss of firearms rights without intervention by this Court.


    WHEREFORE, Plaintiff prays this Honorable Court grant judgement in his favor, and

       against Defendants, entering an order:

           a) Declaring that exemplified acts, records, and judicial proceedings from Georgia

               issuing a weapons carry license, including Mr. McDowell’s Georgia Court Order,

               shall be granted full faith and credit in every court in New Jersey;

           b) Declaring that exemplified acts, records, and judicial proceedings from Delaware

               issuing a license to carry a concealed deadly weapon, including Mr. Muller’s




                                                   13
Case 3:20-cv-00433-FLW-DEA Document 27 Filed 04/08/20 Page 14 of 14 PageID: 257



             Delaware Court Order, shall be granted full faith and credit in every court in New

             Jersey;

          c) Declaring that exemplified acts, records, and judicial proceedings from Georgia

             issuing a weapons carry license, including Plaintiff’s Georgia Court Order, shall

             have the same effect as a “permit to carry” as identified in N.J.S. 2C:39-5b;

          d) Declaring that exemplified acts, records, and judicial proceedings from Delaware

             issuing a license to carry a concealed deadly weapon, including Mr. Muller’s

             Delaware Court Order, shall have the same effect as a “permit to carry” as

             identified in N.J.S. 2C:39-5b;

          e) Enjoining Defendants from arresting and/or prosecuting, under 2C:39-5b,

             individuals who have been issued a weapons carry license by way of court order,

             public acts, records, and judicial proceedings from any state in the United States.


                                                           Respectfully Submitted,


 /s/ Evan F. Nappen                                         /s/ Michael Antonio Giaramita, Jr.
  Evan F. Nappen                                             Michael Antonio Giaramita Jr.
  Bar No. 044481988                                          Bar Nos.      PA 319299
  Louis P. Nappen                                                          NJ 135252014
  Bar No. 002233006                                          GIARAMITA LAW OFFICES, P.C.
  David W. Huang                                             101 West Chester Pike, Suite 1A
  Bar No. 016732010                                          Havertown, PA 19083
  Ali Homayouni                                              T: (484) 558-0076
  Bar No. 046452011                                          F: (484) 202-6332
  EVAN F. NAPPEN ATTORNEY AT LAW, P.C.                       E: MIKE @GLAWPA.COM
  21 Throckmorton Ave
  Eatontown, NJ 07724
  T: (732) 389-8888
  F: (732) 389-8744
  E: EVAN@EVANNAPPEN.COM

                                      Attorneys for Plaintiff

                                                14
